 


109 HR 745 IH: Veterans Self-Employment Act of 2005
U.S. House of Representatives
2005-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 745 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2005 
Mr. Baker introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of Veterans Affairs to conduct a pilot project on the use of educational assistance under programs of the Department of Veterans Affairs to defray training costs associated with the purchase of certain franchise enterprises. 
 
 
1.Short titleThis Act may be cited as the Veterans Self-Employment Act of 2005. 
2.Availability of education benefits for payment of training costs associated with the purchase of certain franchise enterprises 
(a)Establishment of five-year pilot projectThe Secretary of Veterans Affairs shall conduct a five-year pilot project to test the feasibility and advisability of the use of educational assistance under the programs of the Department of Veterans Affairs under the following provisions of law to pay for training costs associated with the purchase of a franchise enterprise: 
(1)Chapter 30 of title 38, United States Code. 
(2)Chapter 32 of such title. 
(3)Chapter 35 of such title. 
(4)Chapter 1606 of title 10, United States Code. 
(5)Chapter 1607 of title 10, United States Code. 
(b)Amount of payment 
(1)In generalSubject to paragraph (3), the amount of educational assistance payable under the applicable provision of law referred to in subsection (a) to an individual entitled to such assistance under such provision of law for the payment of training costs associated with the purchase of a franchise enterprise is equal to the lesser of 1/2 of the franchise fee or 1/3 of the remaining amount of educational assistance to which the individual is entitled under such applicable provision of law, such remaining amount determined as of the date of approval by the Secretary of the individual’s application for such assistance for payment of such training costs. 
(2)Lump sum paymentAmounts payable to an individual under paragraph (1) shall be made in a lump sum. 
(c)Requirements for payment 
(1)Requirement for the provision of trainingPayment may not be made for training costs associated with the purchase of a franchise enterprise under the pilot project under this section unless— 
(A) appropriate training is required and provided with respect to the purchase and operation of the franchise operation; and 
(B)such training, and the entity or organization offering the training, are approved by the Secretary in accordance with this subsection. 
(2)General requirements for approvalThe requirements of approval for such training and organizations or entities offering such training shall be in accordance with the applicable provisions of chapters 30, 32, 35, and 36 of title 38, United States Code, and chapters 1606 and 1607 of title 10, United States Code, and with regulations prescribed by the Secretary to carry out this section, and shall include the following: 
(A)The organization or entity certifies to the Secretary that the training offered by the organization or entity is generally accepted, in accordance with relevant government, business, or industry standards, employment policies, or hiring practices, as attesting to a level of knowledge or skill required to own and successfully operate a franchise operation. 
(B)The organization or entity is licensed, chartered, or incorporated in a State and has offered such training for a minimum of two years before the date on which the organization or entity first submits to the Secretary an application for approval under this section. 
(C)The organization or entity maintains appropriate records with respect to all trainees who pursue such training for a period prescribed by the Secretary, but in no case for a period of less than three years. 
(D)The organization or entity promptly issues progress reports on the training and notice of the successful completion of such training to the trainee. 
(E)The organization or entity has in place a process to review complaints submitted against the organization or entity with respect to the training or the process for acquiring a franchise enterprise. 
(F)The organization or entity furnishes to the Secretary the following information: 
(i)A description of the training offered by the organization or entity, including the purpose of the training, the vocational, professional, governmental, and other entities that recognize the training, and the license or certificate (if any) issued upon successful completion of the training. 
(ii)The requirements to undertake the training, including the amount of the fee charged for the training and any prerequisite education, training, skills, or other certification. 
(G)Upon request of the Secretary, the organization or entity furnishes such information to the Secretary that the Secretary determines necessary to perform an assessment of— 
(i)the training conducted by the organization or entity; and 
(ii)the applicability of the training over such periods of time as the Secretary determines appropriate. 
(3)Consideration of past performanceIn determining whether to make payment under the pilot project to an organization or entity offering training, the Secretary shall consider the rate of success of the organization or entity in the training of individuals to own and successfully operate a franchise enterprise. 
(4)Authority for the use of state approving agencies for approval of training and organizations or entitiesTo the extent that the Secretary determines practicable, State approving agencies may, in lieu of the Secretary, approve training, and organizations and entities offering such training, under this section. 
(d)Entitlement charges 
(1)Chapter 30The number of months of entitlement charged an individual under chapter 30 of title 38, United States Code, for educational assistance for the payment of training costs under subsection (b)(1) is equal to the number (including any fraction) determined by dividing the total amount of educational assistance paid such individual for such training costs by the full-time monthly institutional rate of educational assistance which, except for subsection (b)(1), such individual would otherwise be paid under such chapter. 
(2)Chapter 32The number of months of entitlement charged an individual under chapter 32 of title 38, United States Code, for educational assistance for the payment of training costs under subsection (b)(1) is equal to the number (including any fraction) determined by dividing the total amount of educational assistance paid such individual for such training costs by the full-time monthly institutional rate of educational assistance which, except for subsection (b)(1), such individual would otherwise be paid under such chapter. 
(3)Chapter 35The number of months of entitlement charged an individual under chapter 35 of title 38, United States Code, for educational assistance for the payment of training costs under subsection (b)(1) is equal to the number (including any fraction) determined by dividing the total amount of educational assistance paid such individual for such training costs by the full-time monthly institutional rate of educational assistance which, except for subsection (b)(1), such individual would otherwise be paid under such chapter. 
(4)Chapter 1606The number of months of entitlement charged an individual under chapter 1606 of title 10, United States Code, for educational assistance for the payment of training costs under subsection (b)(1) is equal to the number (including any fraction) determined by dividing the total amount of educational assistance paid such individual for such training costs by the full-time monthly institutional rate of educational assistance which, except for subsection (b)(1), such individual would otherwise be paid under such chapter. 
(5)Chapter 1607The number of months of entitlement charged an individual under chapter 1607 of title 10, United States Code, for educational assistance for the payment of training costs under subsection (b)(1) is equal to the number (including any fraction) determined by dividing the total amount of educational assistance paid such individual for such training costs by the full-time monthly institutional rate of educational assistance which, except for subsection (b)(1), such individual would otherwise be paid under such chapter. 
(e)AdministrationExcept as otherwise specifically provided in this section or chapter 30, 32, 35, or 36 of title 38, United States Code, or chapters 1606 or 1607 of title 10, United States Code, in implementing this section and making payment under the applicable provision of law referred to in subsection (a) of training costs associated with the purchase of a franchise enterprise, the training is deemed to be a course and the organization or entity that offers such training is deemed to be an institution or educational institution, respectively, as those terms are applied under and for purposes of sections 3671, 3673, 3674, 3678, 3679, 3680(a), 3680A, 3681, 3682, 3683, 3685, 3690, 3691, and 3696 of title 38, United States Code. 
(f)Rule of constructionPayments under this section shall not be construed as payment for on-job training benefits under title 38, United States Code. 
(g)ImplementationThe Secretary shall implement the pilot project under this section as soon as practicable, but in no case later than the date that is 18 months after the date of the enactment of this Act. 
(h)GAO evaluation and report 
(1)EvaluationThe Comptroller General of the United States shall conduct periodic evaluations of the pilot project. 
(2)ReportNot later than the date that is the end of the third year of the pilot project, the Comptroller General shall submit to Congress a report on the evaluations conducted under paragraph (1). The report shall include the following information: 
(A)The number of individuals who participated in the pilot project. 
(B)The number of franchise enterprises operated by such individuals by reason of such participation. 
(C)The aggregate payments made by the Secretary of Veterans Affairs under the pilot project. 
(D)Recommendations for the continuation of the pilot project. 
(E)Recommendations for such other administrative action or legislation as the Comptroller General determines to be appropriate. 
 
